United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1310
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                    Jack Lee Phillips

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: October 27, 2020
                              Filed: November 3, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Jack Phillips appeals the district court’s1 order denying in part his motions for
relief under the First Step Act of 2018 (FSA). See Pub. L. No. 115-391, 132 Stat.

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
5194. The district court determined that Phillips was eligible for relief under the FSA
and reduced his term of supervised release, but declined to reduce his prison sentence.

       Phillips argues the district court abused its discretion in failing to reduce his
prison sentence. The record reflects the district court carefully considered a number
of factors in reaching its decision, and we conclude the district court did not abuse its
discretion. See United States v. McDonald, 944 F.3d 769, 771 (8th Cir. 2019)
(standard of review).

       Phillips also argues the district court made various errors in the original
sentencing proceedings. We conclude these arguments lack merit, as prisoners
seeking sentence reductions under the FSA are not entitled to a plenary re-sentencing
hearing and may not raise challenges to their original sentences. See United States
v. Moore, 963 F.3d 725, 728 (8th Cir. 2020) (contrasting plenary imposition of
original sentence with discretionary imposition of reduced sentence under the FSA);
see also United States v. Denson, 963 F.3d 1080, 1089 (11th Cir. 2020) (noting
sentencing modifications under the FSA are not concerned with “errors” during the
original sentencing). Accordingly, we affirm the judgment of the district court, and
grant counsel permission to withdraw.
                       ______________________________




                                          -2-